t c memo united_states tax_court christine a dormer petitioner v commissioner of internal revenue respondent docket no filed date during june of p and r executed a form summary notice_of_determination waiver of right to judicial review of a collection_due_process determination and waiver of suspension of levy action with respect to p’s taxable_year the document specified that p’s tax_liability would be decreased by a certain amount and that an accuracy-related_penalty would be abated in full p paid the remaining income_tax_liability and r later issued to p a notice of balance due pertaining to interest and an addition_to_tax owing for held r’s failure to abate interest for was not an abuse_of_discretion sudhir r patel for petitioner james brian urie for respondent memorandum findings_of_fact and opinion wherry judge on date respondent issued a notice of final_determination disallowing petitioner’s claim_for_abatement of interest with respect to her taxable_year petitioner timely filed a petition with this court under sec_6404 and rule for review of respondent’s denial the issue for decision is whether respondent’s failure to abate interest for the year in issue was an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioner resided in pottsville pennsylvania during petitioner received an offer of employment that was subsequently revoked the revocation led to petitioner’s assertion of various claims against the prospective employer which were resolved by means of a settlement agreement dated unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure date pursuant to that agreement petitioner received during a settlement payment of dollar_figure on date petitioner filed her federal_income_tax return for and through withholding paid the full amount of the tax shown thereon on the basis of the advice of her then counsel who represented her in the dispute with the prospective employer petitioner did not report the settlement payment on her return subsequently the internal_revenue_service irs took the position that petitioner had underreported her income_tax for petitioner at that point terminated her former counsel and employed her present attorney sudhir r patel mr patel although the record contains no information on the course or manner of resolution of any ensuing examination on date respondent assessed additional tax and a penalty under sec_6662 for in the respective amounts of dollar_figure and dollar_figure respondent also on that date assessed interest due for in the amount of dollar_figure petitioner was sent notices of balance due on may and date although documents and testimony contained in the record are inconsistent as to whether the settlement payment was dollar_figure or dollar_figure the settlement agreement itself and other contemporaneous material recite the dollar_figure figure in any event the discrepancy is immaterial to the issues we consider in this proceeding thereafter for reasons not otherwise elucidated respondent on date abated dollar_figure of the assessed tax and dollar_figure of the interest leaving a balance of tax due in the amount of dollar_figure respondent at the same time assessed an addition_to_tax pursuant to sec_6651 of dollar_figure a further notice of balance due was also sent on that date in september of respondent issued to petitioner notices of intent to levy with respect to the year a face- to-face hearing was then held on date between petitioner mr patel and appeals officer judith hornstein ms hornstein at the conference the parties discussed a potential resolution of the collection dispute which involved a proposed 25-percent reduction in the tax due from petitioner for and an abatement in full of the sec_6662 penalty significantly neither interest nor the addition_to_tax under sec_6651 was ever discussed at the hearing the parties did not agree to a settlement at the date hearing but on date mr patel sent to ms hornstein a letter advising that petitioner wished to resolve the matter for the amount discussed at the april meeting the letter continued ms dormer has borrowed the funds necessary to pay the amount in a lump sum payment however before we make the payment we will need you to confirm that the dollar_figure refund authorized by president bush as well as ms dormer’ sec_2001 refund has been garnished and applied by the internal_revenue_service we will then need to hear from you as to whom the balance payment should be made payable to and where the payment should be sent we will also need a release executed by the appropriate representatives of the internal_revenue_service confirming that once ms dormer makes the lump sum payment that this matter will be resolved in its entirety and that ms dormer will receive no further notices and no further collection attempts or lien efforts will be taken by the service thereafter according to the stipulation filed in the instant proceeding and thereby incorporated into our findings on date the parties agreed to a resolution of the collection_due_process dispute whereby the service would reduce the tax due from petitioner for the taxable_year by dollar_figure from dollar_figure to dollar_figure and after subtracting dollar_figure in credits the balance of tax due from petitioner for the taxable_year was in the amount of dollar_figure the agreement also included abatement of the entire amount of penalty due from petitioner under sec_6662 for the taxable_year on the date date ms hornstein mailed to mr patel as petitioner’s representative a letter enclosing copies of form summary notice_of_determination waiver of right to judicial review of a collection_due_process determination and waiver of suspension of levy action with the following explanation enclosed are three copies of the summary notice_of_determination our agreed settlement is on the bottom of page two please sign and return two copies of the form to me by date the taxpayer’s account was credited with dollar_figure on her dollar_figure overpayment from her tax_return was credited to the year on after appeals closes the case it will be sent to the service_center for the agreed changes to be processed the service_center will then send an adjustment notice to the taxpayer with the exact amount due the form stated that the determination of appeals is it has been determined to decrease the tax_liability from dollar_figure to dollar_figure the dollar_figure penalty will be abated in full the taxpayer will pay the balance due after receipt of the adjustment from the service_center on date mr patel and ms hornstein held a telephone conversation during which ms hornstein confirmed that the tax due would be dollar_figure and on date mr patel mailed to ms hornstein a letter enclosing forms executed by petitioner and a check in the amount of dollar_figure mr patel’s letter read per our recent discussion enclosed please find two executed form forms and christine dormer’s check made payable to the department of the treasury in the amount of dollar_figure as we discussed the dollar_figure figure was arrived at by taking the decreased tax_liability amount of dollar_figure and subtracting dollar_figure dollar_figure president bush refund plus dollar_figure tax_year overpayment please mark ms dormer’s record with the service to reflect payment and resolution of this matter should you have any further questions please do not hesitate to contact me petitioner’s account for was credited with the dollar_figure payment on date and on date william a katzmar mr katzmar acting office of appeals team manager countersigned the form and thereby accepted the settlement agreement set forth in the document mr katzmar then sent petitioner a letter dated date verifying approval of the agreement and enclosing a copy of the executed form the letter stated in part the agreement we reached has been approved and we will complete our processing of your case we will adjust your account and figure the interest if you haven’t paid the full amount due the irs center will send a bill for any additional_amount you owe if you are due a refund the irs center will mail it to you on date respondent processed the executed form abating tax of dollar_figure and the dollar_figure sec_6662 penalty a notice of balance due was issued on that date for amounts still outstanding also on date mr patel sent to ms hornstein a letter which opened as follows this is quickly turning into the case that won’t go away i received a telephone call from paula lane appeals officer on date ms lane claims that christine still owes dollar_figure after recounting various events in petitioner’s dealings with ms hornstein the letter continued during the times we spoke it was clear to both me and the taxpayer that the dollar amounts we were discussing were the full and total dollar amounts due and owing by the taxpayer mr patel thereafter on petitioner’s behalf prepared a form_843 claim_for_refund and request for abatement dated date the irs received and filed this document on date the form_843 requested abatement of interest and penalty for the year in the amount of dollar_figure petitioner’s request was assigned to appeals officer michael bibb and on date an appeals_conference was held to discuss petitioner’s form_843 on date respondent issued a full disallowance--final determination denying petitioner’s request for abatement petitioner’s petition seeking review of respondent’s failure to abate interest under sec_6404 was filed with this court on date the petition claims that respondent’s determination is based on the following error the petitioner and the internal_revenue_service agreed upon and reached a full and final settlement of all disputed issues as a consequence of which the internal revenue service’s attempts to collect additional interest are erroneous opinion i general rules a sec_6404 generally sec_6404 provides in relevant part as follows sec_6404 abatement of interest attributable to unreasonable errors and delays by internal_revenue_service -- in general -- in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such an officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment regulations promulgated under sec_6404 define managerial act as an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301 b proced admin regs a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2 proced admin regs the regulations further specify that a decision concerning the proper application of federal tax law or other federal or state law is neither a managerial nor a ministerial_act sec_301_6404-2 and proced admin regs sec_6404 provides the tax_court with jurisdiction to review denials of requests for abatement of interest under an abuse_of_discretion standard action constitutes an abuse_of_discretion where arbitrary capricious or without sound basis in fact or law 112_tc_19 therefore the question here before the court is whether this case reveals a managerial or ministerial error such that respondent’s failure to abate interest reflects abused discretion petitioner’s position is that payment of the dollar_figure resolved her liabilities for in full including interest thus petitioner is essentially arguing that the settlement represented a compromise of her tax_year for dollar_figure if in fact petitioner reached an enforceable agreement to settle all liabilities for including interest with a payment of dollar_figure failure by irs employees properly to communicate this information to the service_center and or failure by service_center personnel properly to take into account and input this information in computing any final balance on petitioner’s account was a mere ministerial error no judgment or discretion would have remained to be exercised once such an enforceable agreement had come into being b settlement of tax controversies there exist two principal contexts in which this court is called upon to consider the consequences of a settlement or purported settlement between parties to a tax controversy questions have arisen concerning the effect of a settlement allegedly reached either during the administrative process prior to the docketing of a tax_court case or after the filing of a tax_court petition and the standards we have employed in the two scenarios are not identical prepetition settlements this court has summarized the rules generally applicable to prepetition settlements as follows the law regarding administrative settlement offers is well established regulations issued by the internal_revenue_service conclusively establish the procedures for closing agreements and compromises pursuant to sec_7121 and sec_7122 sec_301_7121-1 sec_301_7122-1 proced admin regs these procedures are exclusive and must be satisfied in order to effectuate a compromise or settlement which will be binding on both the taxpayer and the government rohn v commissioner tcmemo_1994_244 see also urbano v commissioner t c ___ ___ slip op pincite it is firmly established that sec_7121 sets forth the exclusive means by which an agreement between the commissioner and a taxpayer concerning the latter’s tax_liability may be accorded finality 58_tc_69 sec_7121 of the internal_revenue_code of sets forth the exclusive procedure under which a final closing_agreement as to the tax_liability of any person can be executed harbaugh v commissioner tcmemo_2003_316 it is well settled that sec_7122 and the regulations thereunder provide the exclusive method of effectuating a valid compromise of assessed tax_liabilities ringgold v commissioner tcmemo_2003_199 the law regarding compromises is well established the regulations and procedures under sec_7122 provide the exclusive method of effectuating a compromise for instance pertinent regulations require that any closing_agreement or offer-in-compromise be submitted and or executed on or in the specific form prescribed by the irs sec_301 d d proced admin regs the above principle of exclusivity derives from the early ruling by the u s supreme court in 278_us_282 in construing a predecessor of sec_7122 the supreme court opined that congress intended sec_301_7122-1 proced admin regs contains an effective date provision stating that the section applies to offers-in-compromise pending on or submitted on or after date sec_301_7122-1 proced admin regs previous temporary regulations by their terms apply to offers-in- compromise submitted on or after date through date sec_301_7122-1t j temporary proced admin regs fed reg date the final and temporary regulations do not differ materially in substance in any way relevant here and temporary regulations are entitled to the same weight and binding effect as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir for simplicity and convenience citation is to the final regulations by the statute to prescribe the exclusive method by which tax cases could be compromised and noted that specification of a particular mode includes the negative of any other mode id pincite as one example of this general foreclosure of nonstatutory alternatives it has been explained the provisions for compromising tax cases are found in sec_7121 and sec_7122 of the internal_revenue_code these provisions are exclusive and strictly construed see 278_us_282 49_sct_129 73_led_379 because of this exclusive method no theory founded upon general concepts of accord and satisfaction can be used to impute a compromise settlement 285_f2d_451 ct_cl and therefore none resulted from the government’s acceptance and cashing of appellant’s check 510_f2d_112 5th cir see also urbano v commissioner supra at ___ slip op pincite however the supreme court in botany worsted mills v united_states supra pincite left open the question of whether in limited circumstances equitable_estoppel might be applied in the context of an otherwise unenforceable agreement as follows and without determining whether such an agreement though not binding in itself may when executed become under some circumstances binding on the parties by estoppel it suffices to say that here the findings disclose no adequate ground for any claim of estoppel by the united_states accordingly this and other courts have considered estoppel arguments see eg 328_f3d_760 5th cir and cases cited thereat 76_tc_209 affd 810_f2d_209 d c cir postpetition settlements once a case becomes docketed in this court a different framework of rules is typically applied specifically ‘it is not necessary that the parties execute a closing_agreement under sec_7121 in order to settle a case pending before this court but rather a settlement agreement may be reached through offer and acceptance made by letter or even in the absence of a writing ’ 108_tc_320 quoting manko v commissioner t c memo quoting lamborn v commissioner t c memo affd without published opinion 208_f3d_205 3d cir in this connection a settlement is a contract and general principles of contract law govern whether a settlement has been reached id 52_tc_420 supplemented by 53_tc_275 to wit a prerequisite to the formation of a contract is mutual assent to its essential terms arrived at through offer and acceptance dorchester indus inc v commissioner supra pincite interpretation and invalidation of settlements under either the prepetition or the postpetition rubric interpretation or invalidation of the settlement thereby reached will again rest largely on contract law 122_tc_133 robbins tire rubber co v commissioner supra pincite in general such settlements will not be set_aside in absence of fraud or mutual mistake dutton v commissioner supra pincite dorchester indus inc v commissioner supra pincite 90_tc_315 korangy v commissioner tcmemo_1989_2 affd 893_f2d_69 4th cir see also sec_301_7122-1 proced admin regs a unilateral mistake is not enough to justify relief from an otherwise valid settlement stamm intl corp v commissioner supra pincite korangy v commissioner supra as noted by this court in quoting corbin on contracts section if the mistake of one party to a written instrument is in thinking that it contains a larger promise by the other party than in fact it does and the other party has no reason to know of this mistake of course the mistaken party cannot hold the other to the large promise that he did not make by getting reformation or otherwise korangy v commissioner supra ii analysis the petition in the instant case was filed on date the parties had agreed to the dollar_figure figure at issue here on date and had executed the pertinent form in june of hence we deal in this scenario with the import of a prepetition administrative settlement as previously mentioned petitioner’s argument here rests on the idea that she settled or compromised her liabilities in full with payment of the dollar_figure however even if the parties had in fact agreed to such a resolution a point which we will address infra the agreement would not be legally binding petitioner does not contend nor is there evidence that the parties complied with the procedures specified under sec_7121 or sec_7122 for either a closing_agreement or an offer-in-compromise rather petitioner admitted at trial that she did not sign an offer-in-compromise or closing_agreement form and petitioner’s counsel conceded that petitioner was not relying on any argument that an agreement under sec_7122 had been reached furthermore because the relevant negotiations took place in a prepetition setting any other general theories such as accord and satisfaction would be insufficient to create a legally binding settlement nonetheless the conclusion that the facts here could not support the existence of a legally binding compromise for dollar_figure does not end the inquiry petitioner submits on brief that respondent must be equitably estoppel sic from pursuing any further assessments against ms dormer after the date agreement was reached and ms dormer’s settlement check received equitable_estoppel is a judicial doctrine that operates to preclude a party from denying its own acts or representations that induced another to act to his or her detriment 120_tc_109 98_tc_695 in tax contexts equitable_estoppel will be applied against the government only with the utmost caution and restraint and upon the establishment of prerequisite elements a false representation or wrongful misleading silence by the party against whom the estoppel is claimed an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts by the taxpayer reasonable reliance by the taxpayer on the acts or statements of the one against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statements of the one against whom estoppel is claimed wilkins v commissioner supra pincite 104_tc_13 supplemented by 104_tc_417 affd 140_f3d_240 4th cir see also 439_f2d_1365 2d cir here the record fails to show the existence of the required elements for equitable_estoppel petitioner claims respondent in giving ms dormer a final payoff figure of dollar_figure made a misrepresentation to ms dormer the difficulty with this statement is that the evidence does not establish that the dollar_figure amount was ever represented as a final payoff figure by respondent specifically the record does not reflect that the dollar_figure figure was ever represented as other than the payoff amount for petitioner’s income_tax_liability exclusive of penalties additions to tax or interest each of the foregoing four items appears to have been considered and treated independently by respondent throughout the administrative process at the hearing for instance resolution of the tax_liability by means of a 25-percent reduction was discussed while resolution of the accuracy-related_penalty focused on abatement in full a separate basis for settlement was thus proposed for the two items broached at the conference conversely both a sec_6651 addition_to_tax and interest were assessed as of the date of the hearing but neither was addressed moreover since these items are not penalties there exist no grounds for claiming that respondent represented they would be abated in full likewise because the dollar_figure figure was computed by reducing petitioner’s dollar_figure tax_liability which amount did not include interest etc by percent and then crediting refunds of dollar_figure respondent by this calculation would not have represented and would in fact have countered any notion that the addition_to_tax or interest was incorporated in the liabilities to be settled by the 75-percent payoff amount this distinction among the various components of petitioner’s liabilities was consistently maintained by respondent in the form memorializing the agreement the document stated it has been determined to decrease the tax_liability from dollar_figure to dollar_figure the dollar_figure penalty will be abated in full in addition rather than implying that a final payment amount had been calculated the correspondence sent by respondent repeatedly indicated that further adjustments could be forthcoming the date letter accompanying the form explained after appeals closes the case it will be sent to the service_center for the agreed changes to be processed the service_center will then send an adjustment notice to the taxpayer with the exact amount due the form itself noted that the taxpayer will pay the balance due after receipt of the adjustment from the service_center the date letter confirming respondent’s approval of the settlement and sent after receipt of petitioner’s dollar_figure check is even more explicit we will adjust your account and figure the interest if you haven’t paid the full amount due the irs center will send a bill for any additional_amount you owe if you are due a refund the irs center will mail it to you moreover ms hornstein’s testimony at trial reflects that she at no time considered interest or settlement thereof to be one of the issues before her at the collection hearing for instance when questioned at trial regarding the letter that accompanied petitioner’s dollar_figure check and requested the marking of petitioner’s account to reflect payment and resolution of this matter ms hornstein explained a as far as i’m concerned payment of the tax is resolution the interest is calculated as of the date payment is made and it’s done by the service_center not by the appeals_office q i’m sorry one more time as far as you were concerned receipt of the check resolved the matter-- a result sic of the check resolved the tax matter and i do not--as far as i’m concerned it closed my case and it was then closed out of the appeals_office to go to the service_center for the computation of the interest up until the date that it was paid hence ms hornstein explained that her references in conversations with mr patel to the dollar_figure were to the amount of the tax ie the income_tax_liability reflected in transcripts of petitioner’s account for accordingly while mr patel and or petitioner may have had a different understanding of the meaning of tax the evidence does not show that ms hornstein at any time affirmatively misrepresented that dollar_figure was a final payoff figure in the sense intended by mr patel it is also noteworthy that each letter from petitioner that used language such as resolved or resolution in reference to petitioner’s case was followed by one of the above-described written communications from respondent that alerted petitioner to the possibility of future adjustments thus the court would be hard pressed to find even misleading silence much less affirmative misconduct the statements regarding adjustments likewise call into question whether reliance by petitioner on dollar_figure as a final payoff figure was reasonable in any event the court concludes that the circumstances of this case are not such as to warrant application of equitable_estoppel the matter at bar presents a scenario where the objective evidence and the governing settlement document show that the parties reached agreement as to the resolution of specified components of petitioner’s liabilities for the taxable_year petitioner’s understanding that the bargain encompassed all amounts due for was at most a unilateral mistake a belief that the agreement contained a larger promise by respondent than in fact it did which would not support a reformation or other form of relief although we sympathize with petitioner’s position controlling law affords no basis upon which we may enforce a complete settlement of petitioner’s liabilities for dollar_figure accordingly in absence of an enforceable settlement of all liabilities it cannot be said that an error ministerial or otherwise was committed in computing the balance due on petitioner’s account furthermore petitioner has not so much as alleged any other managerial or ministerial errors or delays that occurred in the processing of her case and our review of the record has likewise revealed none accordingly sec_6404 would not authorize an abatement of interest in these circumstances and the court must uphold respondent’s determination to reflect the foregoing decision will be entered for respondent
